Order entered October 17, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00422-CR

                                   ARACELY MEZA, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-00230-U

                                           ORDER
       Before the Court is court reporter Sasha S. Brooks’s October 12, 2018 second request for

an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed on or before November 6, 2018. Ms. Brooks is cautioned that further

extensions will be disfavored.


                                                     /s/   LANA MYERS
                                                           JUSTICE